Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply filed on 12/28/2020.  Claims 11 and 15 are canceled, Claims 14, 16, 17, 19 and 20 are withdrawn and Claims 1-10, 12, 13, 18, 21 and 22 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Election/Restrictions
Applicant’s election without traverse of Species 1 and 2, Figures 1-10B, in the reply filed on 12/28/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,919,622 to Gabriel et al. (Gabriel).

    PNG
    media_image1.png
    949
    517
    media_image1.png
    Greyscale

Regarding Claim 1:  Gabriel discloses a holster assembly for use in retaining liquid containers, the holster assembly comprising: a holster (See Annotated Fig. A), the holster comprising a body and a first coupler (See Annotated Fig. A) on a front side (See Annotated Fig. A) of the body, the body comprising a mating surface (See Annotated Fig. A) on the front side thereof, wherein at least a portion of the mating surface is spaced apart from the first coupler; a holster cup holder (See Annotated Fig. A), the holster cup holder having an outer surface (See Annotated Fig. A), the holster cup holder comprising a second coupler (See Annotated Fig. A) on the outer surface, wherein at least a portion of the outer surface is spaced apart from the second coupler; wherein the first coupler and the second coupler are selectively attachable and detachable from one another; and wherein, with the first coupler attached to the second coupler, the mating surface is in contact with the outer surface.
Regarding Claim 2:  Gabriel discloses a holster assembly of claim 1, wherein the holster comprises a third coupler (See Annotated Fig. A) on a back side thereof, the third coupler selectively attachable and detachable onto an external structure.
Regarding Claim 3:  As best as the scope of this claim is understood by the Examiner, Gabriel discloses a holster assembly of claim 2, wherein the external structure includes . . . a belt (See Col. 1, lines 31-37) . . . worn by a user.
Regarding Claim 4:
Regarding Claim 5:  Gabriel discloses a holster assembly of claim 1, wherein the mating surface (See Annotated Fig. A) is configured to reduce the occurrence of the holster cup holder from moving relative to the holster. 
Regarding Claim 6:  Gabriel discloses a holster assembly of claim 1, wherein the mating surface is a concave surface (See Annotated Fig. A) and the outer surface of the cup holder is a convex surface (See Annotated Fig. A).
Regarding Claim 7:  Gabriel discloses a holster assembly of claim 1, wherein the first coupler includes a slot and a slot track (See Annotated Fig. A), and wherein the second coupler includes a tab (See Annotated Fig. A) engageable within the slot and the slot track to selectively attach and detach the holster cup holder to the holster. 
Regarding Claim 9:  Gabriel discloses a holster assembly of claim 7, wherein the first coupler includes a locking clip (See Annotated Fig. A) positioned, sized, and arranged within the slot track (See Annotated Fig. A) such that when the tab (See Annotated Fig. A) is inserted into the slot track, the locking clip engages within a tab detent (See Annotated Fig. A) of the tab, locking the holster and the holster cup holder together.
Regarding Claim 10:  Gabriel discloses a holster assembly of claim 9, wherein the holster further comprises a clip switch (See Annotated Fig. A) in operative engagement with the locking clip, wherein the locking clip is responsive to movement of the clip switch; wherein, when the clip switch is depressed, the locking clip is receded into a body of the holster, disengaging from within the tab 
Regarding Claim 22:  Gabriel discloses a holster assembly of claim 1, wherein the concave mating surface is positioned below the first coupler.  (See Annotated Fig. A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of US Patent App. No. 2011/0240493 to Adams et al. (Adams).
Regarding Claim 8:  Gabriel does not disclose a magnetic surface; however, Adams teaches a surface (205) within the slot is magnetic, wherein a surface (115) on the tab is magnetic, and wherein the magnetic surfaces of the slot and tab are positioned, sized, and arranged such that when the tab is inserted into the slot track, the magnetic surfaces magnetically engaged one  to modify the apparatus of Gabriel by using magnetic surfaces similar to those taught by Adams to enable a user to easily attach the cup holder to the holster and to prevent accidental missed engagement between the slot and the tab.
Regarding Claim 13:  Gabriel does not disclose a magnetic surface; however, Adams teaches the holster includes a magnetic surface (115).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Gabriel by using magnetic surfaces similar to those taught by Adams to enable a user to easily attach the cup holder to the holster and to prevent accidental missed engagement between the slot and the tab.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel.
Regarding Claim 12:  Gabriel discloses a holster assembly having as mating surface (See Annotated Fig. A) that has an unspecified height with respect to the holster (See Annotated Fig. A).  Gabriel does not specifically disclose that the mating surface height is equal to at least 50% of a total height of the holster.  Nonetheless, the specifically claimed mating surface height is not patentably distinct over the prior art and is an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device 1  Here, Gabriel discloses and teaches a mating surface having an unspecified height that is less than the unspecified total height of the holster.  Applicant has not disclosed that having the mating surface height equal to at least 50% of the holster total height would perform differently than other heights.  Rather, Applicant discusses the benefit of relatively large contact areas between the container and the holster2, and that increased surface area contact therebetween results in a more stable engagement.3  Thus, it has not been shown that a mating surface with a height 50% of the total height of the holster would perform differently than other percentages, aside from there being some degree of increased stability.  Moreover, the claimed device with its relative heights between the mating surface and the holster would not perform differently than the prior art device’s mating surface height relative to the holster.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Gabriel by having the height of the mating surface be equal to at least 50% of the total height of the holster.  Doing so would allow the user to have a greater feel for where the mating surface was on the holster and allow the user to quickly attach the holder to the holster without necessarily having to look at the components.   
Regarding Claim 18:  Gabriel discloses a holster assembly for use in retaining liquid containers, the holster assembly comprising: a holster (See Annotated Fig. A), the holster comprising a body (See Annotated Fig. A) and a slot (See Annotated Fig. A) and slot track (See Annotated Fig. A) on a front side of the body, wherein the body comprises a mating surface (See Annotated Fig. A) thereon, the mating surface positioned below (See Annotated Fig. A) the slot and slot track on the front side of the body . . . a holster cup holder (See Annotated Fig. A), the holster cup holder comprising an outer surface (See Annotated Fig. A) and a tab (See Annotated Fig. A) on the outer surface thereof; wherein the tab is selectively attachable and detachable from within the slot and slot track; a coupler (See Annotated Fig. A) on a back side of the holster, the coupler selectively attachable and detachable onto an external structure; wherein, with the tab engaged in the slot, the mating surface (See Annotated Fig. A) is in contact with the outer surface (See Annotated Fig. A).
Gabriel does not specifically disclose that the mating surface height is equal to at least 50% of a total height of the holster.  Nonetheless, the specifically claimed mating surface height is not patentably distinct over the prior art and is an obvious matter of design choice for the same reasons discussed in the rejection of Claim 12.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of US Patent No. 9,027,807 to Kampas (Kampas).
Regarding Claim 21:  Gabriel discloses a base (See Annotated Fig. A) but does not disclose a slot on the base.  However, Kampas teaches a holster  to modify the apparatus of Gabriel by using slots similar to those taught by Kampas to enable a user to mount the cup holster to other surfaces, such as limbs of the user, when the hip holster is inefficient in times like during a seated position.
Response to Amendment
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 7748583, 5857601, 20010032866 and 6045017.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)(A).
        2 See para. 0035, lines 1-2 of Specification.
        3 See para. 0035, lines 8-11 of Specification.